Citation Nr: 1342970	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  10-10 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits in excess of the 60 percent level under the provisions of Chapter 33, Title 38, United States Code based on active duty service after September 10, 2001 (Chapter 33 or Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The appellant is a Veteran who graduated from the United States Air Force Academy and served on active duty from May 2003 to June 2009.  Records also show she has military reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  That determination found the Veteran was eligible for Post-9/11 benefits at the 60 percent level.

In June 2011 and March 2013, the Board remanded this case.


FINDINGS OF FACT

1.  The Veteran attended the United States Air Force Academy and graduated in approximately May 2003.

2.  In accordance with the provisions of her active duty service commitment pursuant to her attendance at the United State Air Force Academy, the Veteran served a five year period of obligated active duty service from May 28, 2003 through May 28, 2008.

3.  The Veteran's aggregate length of creditable active duty service after September 10, 2001 for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) purposes is from May 29, 2008 through June 15, 2009, a total of 383 days.



CONCLUSION OF LAW

The criteria for education benefits in excess of the 60 percent level under the provisions of Chapter 33 (or Post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 3301, 3311 (West. 2002); 38 C.F.R. §§ 21.9505, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board notes that the notice and duty to assist provisions of the VCAA are extended to VA education claims.  See 38 C.F.R. §§ 21.1031-32 (2013).

As will be explained below, however, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  VA also has no further duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid her in substantiating her claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").

Based on the association of the Veteran's personnel records and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its June 2011 and March 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Increased Percentage for Chapter 33 Education Benefits

Chapter 33 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3301-3324 (West 2002 & Supp. 2013).  A threshold requirement for Chapter 33 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 33 educational assistance, an individual must first show that he had active duty service after September 10, 2001, meet certain minimum service requirements, and make an irrevocable election to receive benefits under 38 U.S.C. Chapter 33.  38 C.F.R. § 21.9520 (2013).

For purposes of claims under Chapter 33, active duty means "full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302 or 12304."  See 38 C.F.R. § 21.9505 (2013).  Section 21.9505 also provides that:

Active duty does not include - (1) Full-time National Guard Duty performed under 32 U.S.C. orders; (2) Any period during which the individual - (i) was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) served as a cadet or midshipmen at one of the service academies; or (iii) served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service - (i) required by an officer pursuant to an agreement under 10 U.S.C. 2107(b); (ii) required by an officer pursuant to an agreement under 10 U.S.C. 4348, 6959, or 9348; (iii) that was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) counted for purposes of repayment of an education loan under 10 U.S.C. chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under U.S.C. chapter 30 or 10 U.S.C. chapter 1606 or 1607.

38 C.F.R. § 21.9505 (emphasis added); see also 38 U.S.C.A. § 3301 (West 2002 & Supp. 2013).

10 U.S.C.A. § 4348 provides that each cadet shall sign an agreement with respect to the cadet's length of service in the armed forces.  The agreement shall provide that the cadet agrees to the following:  (1) that the cadet will complete the course of instruction at the Academy and (2) that upon graduation from the Academy the cadet - (A) will accept an appointment, if tendered, as a commissioned officer of the Regular Army or the Regular Air Force; and (B) will serve on active duty for at least five years immediately after such appointment.  10 U.S.C.A. § 4348(a) (West 2002 & Supp. 2013).

38 C.F.R. § 21.9640 sets out the rates of payment of educational assistance for Chapter 33 education benefits.  Specifically, section 21.9640 provides in pertinent part that if a claimant serves the following periods of active duty, the corresponding percentage of maximum Chapter 33 education benefits will be paid:

At least 36 months . . . . . . . 100 percent; 
At least 30 months, but less than 36 months . . . . . . . 90 percent; 
At least 24 months, but less than 30 months . . . . . . . 80 percent; 
At least 18 months but less than 24 months . . . . . . . . 70 percent; 
At least 12 months but less than 18 months . . . . . . . . 60 percent.

38 C.F.R. § 21.9640(a) (2013).

In this case, following the Veteran's application for education benefits under the Post-9/11 GI Bill, in an August 2009 determination the RO granted eligibility to benefits and found that she was entitled to receive 60 percent of the maximum benefits payable under Chapter 33.  This percentage determination was based on the Veteran's length of creditable active duty service.  Specifically, the RO concluded that the only period of creditable service was from May 29, 2008 through the end of her active duty service, or a total period of 383 days.  The determination letter indicated, "We can't include dates of service that you were required to complete for repayment of your education loan."  (As will be discussed below, the Veteran's first five years of service are not considered creditable service for the purpose of Chapter 33 benefits because of obligations incurred as a result of attending the Air Force Academy and not due to repayment of an education loan.  That said, her eligibility for Chapter 33 education benefits is not affected by the misdesignation by the RO in the August 2009 determination and, as will be discussed immediately below, the Veteran clearly understood the correct basis for the determination.  As such, there was no prejudice to the Veteran due to the misdesignation of the basis for her five year period of noncreditable active duty service.)

The Veteran filed a timely notice of disagreement, in which she disputed the conclusion that her first five years of service could not be counted because they were repayment for her United States Air Force Academy attendance.  She stated, "in 2006, all remaining active duty service commitments for repayment of educational loans for the 2003 year group were waived.  Members of the 2003 year group were encouraged to separate via several different programs, and those that did not separate faced a Force Shaping Board, under which they were involuntarily separated.  Luckily, I was retained by the Force Shaping Board, but based on this, I believe I have over 36 months of qualifying service on active duty and am entitled to 100% of the benefits payable under the post-9/11 GI Bill program."

The RO contacted the Air Force to determine whether a waiver of service obligations had occurred.  A February 2010 response email stated, "I show that [the Veteran] was an Academy Graduate.  This incurs a 5 year service commitment from 28 May 03... putting the service commitment to 28 May 08.  From that date to when she separated she has 1 year 18 days creditable Post-9/11 service thus putting it at the 60% rate."

As such, a February 2010 statement of the case (SOC) denied an increase in the Veteran's benefit level percentage for Chapter 33 benefits.  The rationale was that stated in the February 2010 email from the Air Force representative.

In her February 2010 substantive appeal, the Veteran contended that for officer accession year groups 2002 through 2004 all service commitments were waived.  Indeed, she had been actively encouraged to separate from service during the related force shaping initiative.

Following the June 2011 Board remand, a September 2011 email from an Air Force representative reiterated that, "creditable service for Chapt[er] 33 does not start for service academy graduates until they complete their 5 year [active duty service commitment].  She was commissioned 28 May 03.  [Her] creditable service started 29 May 08."

Following the March 2013 Board remand, the Veteran's personnel records were associated with the claims file.  The personnel records do not include any documents indicating that the Veteran's active duty service commitment had been waived.  Indeed, an Individual Ready Reserve Requirements Memorandum indicated that her military service obligation did not expire until May 28, 2011, which contradicts the Veteran's assertion that the military waived any service obligation for members of her graduating class.  In her March 2009 Preseparation Counseling Checklist for Reserve Component Service Members Released from Active Duty, the Veteran declined counseling on available education benefits.

As discussed above, the RO has determined that the Veteran's service from May 28, 2003 through May 28, 2008 was not a period of active duty for purposes of Chapter 33 education benefits because the Veteran incurred a five year active duty service obligation as a result of her attendance at the United States Air Force Academy.  The Veteran does not dispute that such an obligation was incurred, but she contends that her entire class was provided with a waiver of its active duty service obligation.

Initially, the Board notes that the statute and regulations are clear that the Veteran's time at the United States Air Force Academy would not be considered "active duty" for the purpose of entitlement to Chapter 33 education benefits.  See 38 C.F.R. § 21.9505(2)(ii).  The Veteran does not claim otherwise.  Moreover, the five year active duty service obligation typically incurred as a result of attendance at a service academy would not count as a period of active duty in the calculation of eligibility for Chapter 33 education benefits.  See 10 U.S.C.A. § 4348; 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9505(3)(ii).  The Board does not find compelling the Veteran's argument that her active duty service obligation was waived by the military.  As discussed above, the Veteran's personnel records do not support her contentions.  Moreover, multiple representatives of the Air Force have specifically stated that the Veteran incurred a five year active duty service obligation and that such a period of service cannot be used to determine eligibility for Chapter 33 benefits.  Thus, there is no evidence in support of the Veteran's contentions and, indeed, significant evidence demonstrating that the active duty service obligation remained.  The Board concludes that had a waiver of the active duty service obligations been made to the Veteran and the others in her class, that a record of such would have been included in the Veteran's personnel file or otherwise acknowledged by the Air Force.  

In light of the foregoing, the period from May 28, 2003 through May 28, 2008 cannot be considered "active duty" service for the purpose of calculating Chapter 33 education benefits.  As such, the sole period of "active duty" for the purposes of calculating eligibility for Chapter 33 education benefits would be the period from May 29, 2008 through June 15, 2009, a total of 383 days.  As set forth in 38 C.F.R. § 21.9640, service between 12 months and 18 months warrants the provision of education benefits at no more than the 60 percent level under Chapter 33.  Given the foregoing, the Veteran's claim is denied.



ORDER

Entitlement to education benefits in excess of the 60 percent level under the provisions of Chapter 33, Title 38, United States Code based on active duty service after September 10, 2001, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


